DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100187658 (Wei).
Concerning claim 21, Wei discloses a method of forming a textile patterned hardmask, comprising (Fig. 14):
forming a first hardmask material (A) and a second hardmask material (B) over a top surface of an interconnect layer in an alternating pattern (Abstract);
replacing portions of the first hardmask material with a third hardmask material (C) to form alternating first and third hardmask portions (Fig. 14 and claim 31); and
replacing portions of the second hardmask material with a fourth hardmask material (D) to form alternating second and fourth hardmask portions (Fig. 14 claim 31).
Wei does not explicitly disclose the interconnect layer comprising conductive lines and an interlayer dielectric (ILD) material formed in an alternating pattern. However, Wei discloses that the underlying layer can be can be a substrate of semiconductor or other materials that may be used in micro-fabricating integrated devices ([0033]). The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to form the underlying layer (interconnect layer) of conductive lines and interlayer dielectric material in an alternating pattern because the materials are suitable for the intended purpose of acting as an interconnecting layer.
Continuing to claim 22, Wei discloses wherein the first hardmask material, the second hardmask material, the third hardmask material, and the fourth hardmask material are etch selective to one another ([0055]-[0056]).
As to claim 23, Wei discloses wherein the first, second, third, and fourth hardmask portions all have a same shape and size (Fig. 14).
Regarding claim 24, Wei discloses wherein the shape is a square shape (Fig. 14).

Allowable Subject Matter

Claims 1 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitations forming a sacrificial cross-grating over the first and second hardmask materials;
etching through portions of the first hardmask material that are not covered by the sacrificial cross-grating to form first openings;
disposing a third hardmask material into the first openings, wherein the third hardmask material is etch selective to the first and the second hardmask materials;
etching through portions of the second hardmask material that are not covered by the sacrificial cross-grating to form second openings;

removing the sacrificial cross-grating. These limitations in combination with the other limitations a set forth in the claim are neither taught nor suggested in the prior art. Claims 4-6 depend from this claim and are allowable for at least that reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments, see pages 7 and 8 of the remarks, filed 02/26/21, with respect to claims 21-24 have been fully considered and are persuasive.  The anticipation rejection of claims 21-24 has been withdrawn. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VALERIE N NEWTON/Examiner, Art Unit 2897                                                        /FERNANDO L TOLEDO/                                                                                                Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                                                                        06/05/21